PER CURIAM.
As the state concedes, the trial court erred by failing to limit appellant’s time in the level 6 program to the statutory maximum of 364 days for the first degree misdemeanor, and by failing to grant appellant credit for time served in secure *274detention before the disposition and pending placement with the Department of Juvenile Justice after disposition.
Accordingly, we reverse the sentence below and remand for the trial court to correct the disposition consistent with this opinion.
Reversed and Remanded.
POLEN, FARMER and TAYLOR, JJ., concur.